Per Curiam,
There is no constitutional requirement of uniformity in-legislation, except in taxation. “The mandate of the constitution is negative, that laws on certain subjects shall not be local or special. That means that they must be general, and the uniformity which is discussed in the decisions is not a necessary requirement but only a test of the generality which the constitution commands:” Com. v. Moir, 199 Pa. 534 (552).
"With this addition which the course of argument seems to make desirable the judgment is affirmed on the opinion of the learned president of the Superior Court.